Exhibit 10.39

2011 NAMED EXECUTIVE OFFICER COMPENSATION

 

Name

   2011 Base Salary(1)      Target Bonus
(as a %  of 2011
Annual Base Salary)  

William M. Greenman(2)

President and Chief Executive Officer

   $ 415,000         60 % 

Claes Glassell(2)

President and Chief Executive Officer

   $ 500,000         60 % 

Laurence M. Corash, M.D.

Senior Vice President and Chief Medical Officer

   $ 378,750         35 % 

 

(1) Effective March 1, 2011.

(2) Effective April 18, 2011, Mr. Glassell resigned as, and Mr. Greenman was
appointed, President and Chief Executive Officer of Cerus Corporation (the
“Company”). In connection with his appointment as President and Chief Executive
Officer, Mr. Greenman’s annual base salary was increased from $321,360 and his
target bonus percentage was increased from 35%. For more information regarding
Mr. Glassell’s resignation and Mr. Greenman’s appointment, please see the
Company’s Current Report on Form 8-K, filed with the Securities and Exchange
Commission on April 20, 2011.